Citation Nr: 1004041	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  09-35 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a lower back 
disability.

2.  Entitlement to service connection for a left foot 
disability.

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1942 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The Veteran testified at an RO formal hearing in January 2009 
and at a video-conference hearing before the undersigned 
Veterans Law Judge in December 2009.  Transcripts of those 
proceedings have been associated with the Veteran's claims 
file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking service connection for lower back and 
left shoulder, knee, and foot disabilities that he contends 
he incurred as the result of an in-service fall of 12 to 15 
feet to a concrete tarmac.  

The Board notes that the Veteran's service treatment records 
were among those presumably lost in a fire at the National 
Military Personnel Records Center (NPRC) in St. Louis, 
Missouri, in 1973.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991) (holding that in such situations there is a heightened 
obligation to explain findings and conclusions and to 
carefully consider the benefit of the doubt doctrine). 
Additionally, the Veteran, who is advanced in age, reports 
difficulty remembering whether he ever received any treatment 
for his injuries at any point during his four-year period of 
service.  

The Veteran's post-service treatment records currently of 
record reflect diagnoses of left knee and lower back 
disabilities, as well as the Veteran's complaints of shoulder 
pain.  However, the Veteran's claims file reflects that the 
RO only requested treatment records from the Veteran's 
various reported providers from January to December 2007, 
although a March 2009 letter from one of the Veteran's 
treatment providers reflects that the Veteran had received 
treatment, presumably from that provider, for left shoulder 
and bilateral knee pain, as well as unspecified other 
disabilities, for more than 20 years.  As a complete 
chronology of the Veteran's claimed disabilities is relevant 
to the issue of service connection, and as the pre-2007 
treatment records may also reflect diagnoses of left shoulder 
and foot disabilities, the Board concludes that the RO should 
request all of the Veteran's available treatment from his 
reported providers, not merely his 2007 treatment.

Furthermore, given the Veteran's presumably credible account 
of injuring himself in service (and the heightened duty to 
consider the benefit of the doubt rule based on the 
unavailability of his service treatment records), coupled 
with the 2007 treatment records reflecting current diagnoses 
of lower back and left knee disabilities, the Board finds 
that a VA examination is warranted to determine whether the 
Veteran has a current lower back, left shoulder, left knee, 
or left foot disability that is the result of his reported 
1943 injury.  See McClendon v. Nicholson, 20 Vet. App. 79 
(2006) (where medical evidence suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits, an examination is warranted).

Additionally, any outstanding VA medical treatment records 
should be obtained.  38 C.F.R. § 3.159(c)(2) (2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  With appropriate assistance from the 
Veteran, the AMC should request all of the 
Veteran's treatment records (not merely 
from 2007) from the Veteran's reported 
treatment providers, as authorized by the 
Veteran in the various release forms of 
record (including treatment from Dr. 
Daniel P. Edney, who the file reflects is 
apparently affiliated with both the 
Vicksburg Clinic and the Medical 
Associates of Vicksburg).  Specifically, 
the AMC should request the Veteran's 
treatment records from the following 
providers:

(a) 	Vicksburg Clinic
	1115 North Frontage Road
	Vicksburg, MS  39180

(b)  Medical Associates of Vicksburg
	2080 South Frontage Road
	Vicksburg, MS 39183	 

(c)  The Street Clinic
	104 McAuley Drive
	Vicksburg, MS  39183

(d)  The Foot Clinic
	1814 Mission 66
	Vicksburg, MS 39180

In the event the medical providers insist 
on a limit to the quantity of records they 
will provide, the earliest records 
reflecting treatment for the claimed 
disabilities should be sought.  

2.  Obtain copies of the Veteran's VA 
medical treatment records from February 
2008 to the present.

3.  Next, schedule the Veteran for an 
appropriate VA examination to determine 
whether any presently diagnosed lower back 
or left shoulder, knee, or foot 
disabilities was at least as likely as not 
(i.e., at a least a 50 percent 
probability) incurred from the Veteran's 
reported 1943 in-service 12 to 15 foot 
fall onto a concrete tarmac.  

The claims folder should be reviewed, and 
such review should be reflected in the 
report provided.  A complete rationale for 
any opinion expressed should also be 
provided.  If the examiner determines that 
a medically-sound opinion cannot be 
reached, it is requested that an 
explanation as to why that is so be 
included.  

4.  When the requested development has 
been completed, the claim should be 
readjudicated.  If the claim remains 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.  
Thereafter, the claim should be returned 
to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 


handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

